Citation Nr: 0835673	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-35 278	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability.  

2. Entitlement to service connection for a low back 
disability.  

3. Entitlement to service connection for residuals of a neck 
injury. 

4. Entitlement to service connection for gastritis.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Veteran and L. C. 

ATTORNEY FOR THE BOARD
J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1974 September 1994.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the veteran appeared at a hearing before a 
Decision Review Officer and in August 2008 he appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record.

Before the claim of service connection for a right knee 
disability is reviewed on the merits, the claim and the other 
claims of service connection are REMANDED to the RO via the 
Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1. In a rating decision in September 1995, the RO denied 
service connection for a right knee disability; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination. 

2. The additional evidence present since the rating decision 
of September 1995 relates to an unestablished fact necessary 
to substantiate the claim of service connection for right 
knee disability.  




CONCLUSIONS OF LAW

1. The rating decision in September 1995 by the RO, denying 
service connection for a right knee disability, became final. 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.104 (2007).    

2. The additional evidence presented since the rating 
decision in September 1995 by the RO is new and material, and 
the claim for service connection for a right knee disability 
is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the application to reopen the claim of service connection 
for a right knee disability is resolved in the veteran's 
favor, further discussion of VCAA compliance with Kent is not 
required.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the claim of service connection for 
a right knee disability is reopened and as the evidence is 
insufficient to decide the claim, the Board is affording the 
veteran a VA examination and is obtaining a VA medical 
opinion. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

In a rating decision in September 1995, the RO denied service 
connection for a right knee disability on grounds that there 
was no evidence of a right knee disability on VA examination 
after service.  After the veteran was notified of the rating 
decision of September 1995 and of his appellate rights, he 
did not appeal the rating decision, and by operation of law 
the rating decision by the RO became final. 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a). 

Evidence Previously Considered

The evidence considered at the time of the rating decision in 
December 1995 consisted of the service treatment records and 
VA records.

The service treatment records show that in November 1978 the 
veteran complained of bilateral knee pain after parachute 
jumping.  The pertinent finding was swelling about the 
patellae.  In September 1981, the veteran complained of right 
knee pain of 3 days' duration, and the assessment was sprain.  
On retirement examination, the veteran denied a knee problem 
and the lower extremities were evaluated as normal. 

After service, on VA examination in May 1995, there was no 
complaint of a right knee abnormality. 

New and Material Evidence Claim 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.

The current application to reopen the claim of service 
connection was received at the RO in November 2004.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant, of the 
evidence of record at the time of the last prior final denial 
of the claim and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
in September 1995, consists of additional VA records, private 
medical records, as well as the veteran's testimony and 
statements.

Records of a private physician disclose that in November 2003 
the veteran complained of a popping sensation in the right 
knee after getting up from a kneeling position in August 
2003.  A MRI revealed chondromalacia.  In January 2004, the 
veteran underwent a right knee arthroscopy and 
tricompartmental chondroplasty.  The post-operative diagnosis 
was internal derangement of the right knee.  

In June 2006, the physician stated that prior to November 
2003 the veteran had had intermittent right knee pain since 
service.  The physician also stated that the cartilage damage 
found in January 2004 was likely due to extensive physical 
activity and was cumulative in nature.   

As the claim was previously denied because there was no 
evidence of a right knee disability subsequent to service and 
as the additional evidence presented since the rating 
decision of September 1995 by the RO demonstrates that the 
veteran does have right knee disability, the additional 
evidence is new and material because it relates to the 
unestablished fact necessary to substantiate the claim, that 
is, evidence of current right knee disability, the lack of 
which was the basis for the previous denial of the claim, and 
the evidence raises a reasonable possibility of 
substantiating the claim.

As the evidence is new and material, the claim for service 
connection for right knee disability is reopened.


ORDER 

As new and material evidence has been presented, the claim of 
service connection for a right knee disability is reopened, 
and to this extent only, the appeal is granted.


REMAND

The veteran was an Army infantryman, ranger and master 
parachutist.  The veteran testified that he had made over 300 
parachute jumps. 

On the claim of service connection for right knee disability, 
the veteran is service-connected for residuals of a right 
ankle fracture, which is rated 30 percent on the basis of 
ankylosis.  

In addition to whether the current right knee disability is 
related to the stress of over 300 parachute jumps, the record 
raises the question of whether the right knee disability was 
caused or aggravated by the service-connected right ankle 
disability.  For these reasons, further evidentiary 
development under the duty to assist, 38 C.F.R. § 3.159, is 
required before appellate review.  

On the claim of service connection for a low back disability, 
the service treatment records show that in September 1975 the 
veteran strained his back muscles while exercising.  On 
retirement examination, the veteran denied recurrent back 
pain.  On physical evaluation, spine was evaluated as normal.  
After service, private hospital records disclose that in 
November 1999 the veteran had low back surgery.  It was noted 
that he had been admitted on transfer from another hospital.  
As the evidence pertaining to the first post-service 
documentation of a low back disability is relevant to the 
claim and as the evidence has not yet been obtained, further 
evidentiary development under the duty to assist, 38 C.F.R. 
§ 3.159, is required before appellate review. 

On the claim of service connection for residuals of a neck 
injury, the service treatment records show that in May 1983 
the veteran suffered head trauma and a concussion with a 
temporary loss of consciousness after a parachute landing.  
X-rays of the skull and cervical spine were negative for any 
fracture.  In November 1992, the veteran complained of neck 
strain without a history of trauma.  An X-ray of the cervical 
spine was normal.  On retirement examination, the veteran 
gave a history of head trauma.  On physical evaluation, neck 
and spine were evaluated as normal.  Also, during service, 
the veteran had three surgeries for repair of recurrent left 
shoulder dislocations and the left shoulder disability is 
service-connected. 

After service, private medical records show that in September 
2000 the veteran complained that one month earlier he woke up 
with a crick in his neck and a sudden popping sensation.  A 
MRI revealed disc herniations at C5-C6 and C6-C7.  In January 
2001, the disc spaces at C5-C6 and at C6-C7 were fused.  



In June 2006, the veteran stated that during service on 
several occasion he injured his neck in parachute landings.  
On VA examination in August 2006, the examiner expressed the 
opinion that the veteran's current neck problems, which began 
suddenly in August 2000, were less likely than not related to 
service.  

The record raises the question of whether the current 
disability of the cervical spine was caused or aggravated by 
the service-connected left shoulder disability.  For this 
reason, further evidentiary development under the duty to 
assist, 38 C.F.R. § 3.159, is required before appellate 
review.  

On the claim of service connection for gastritis, the service 
treatment records show that in October 1993 an upper 
gastrointestinal series revealed a hiatal hernia with reflux.  
In November 1993, the veteran complained of stomach pain of 
six to seven months' duration.  On retirement examination, 
the veteran indicated that he had frequent indigestion and 
stomach trouble and that he was taking Tagament.  Except for 
a hiatal hernia and treatment of an enlarged spleen, 
evaluation of the abdomen and viscera was normal. 

After service, private medical records disclose that in April 
2001 a barium swallow revealed a marked reflux.  Records of a 
private physician disclose that in December 2003 the veteran 
was evaluating for a longstanding history of gastroesophageal 
reflux disease.  An upper endoscopy revealed erosive 
gastritis.  On VA examination in August 2006, the examiner 
reported that there was no relationship between gastritis and 
a hiatal hernia. 

Although the VA examiner addressed the association between 
gastritis and the service-connected hiatal hernia, the 
examiner did not address the finding of reflux on the upper 
gastrointestinal series in October 1993 and erosive 
gastritis.  As gastritis may be associated with reflux, 
further evidentiary development under the duty to assist, 
38 C.F.R. § 3.159, is required before appellate review.



Accordingly, the case is REMANDED for the following action:

1. Ask the veteran for the records or 
ask the veteran for authorization to 
obtain the records, pertaining to the 
hospitalization for low back symptoms 
in October 1999 from the Lake Point 
Hospital in Rowlett, Texas.  Then 
determine whether a medical examination 
or medical opinion is necessary to 
decide the claim of service connection 
for a low back disability. 

2. The veteran should be afforded a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that: 

a). The current right knee 
disability, 
chondromalacia, is type of 
pathology generally  associated 
with the physical stress of 300 
parachute jumps or alternatively, 
whether the current right knee 
disability was caused or 
aggravated by the 
service-connected right ankle 
disability; and 

b). The current disability of the 
cervical spine, herniated discs, 
was caused or aggravated by the 
service-connected left shoulder 
surgeries. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

Also the term "aggravation" means 
a permanent increase in severity, 
that is, a worsening of the 
underlying condition not due to 
the natural progress of the 
disorder as contrasted to a 
worsening of symptoms.

The claims folder should be made 
available to the examiner for review.   

3. The veteran should be afforded a VA 
examination by a gastroenterologist to 
determine whether it is at least as 
likely as not that the finding of 
reflux on an upper gastrointestinal 
series during service in October 1993 
and the post-service finding of reflux 
on a barium swallow in 2001 is related 
to a longstanding history of 
gastroesophageal reflux disease and 
erosive gastritis by an upper endoscopy 
in 2003.

The claims folder should be made 
available to the examiner for review.  

4. After the above development has been 
completed, adjudicate the claims.  If 
any determination remains adverse to 
the veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


